DETAILED ACTION

Response to Amendment

	Currently, the pending Claims are 1-30. The examined Claims are 1-30, with Claims 1, 4, 21, 22-24 being amended herein (it is noted that Claim 21 was amended in the 06/28/22 Claims and again in the 07/01/22 Claims).

Response to Arguments

	Per Applicant’s aforementioned amendments to the Claims, the rejections of record under 35 U.S.C. 112(b) and 112(d) are hereby withdrawn.

	Applicant has amended independent Claim 1 to further narrow the instantly claimed silicon content range (which is now explicitly 15 wt% to 90 wt%) and pore width range (which is now explicitly 1 nm to 100 nm). Applicant has also amended Claim 21 to require that the composite particle has a BET specific surface area within the claimed range, and amended Claim 24 to require that the claimed reversible lithiation capacity is exhibited after 20 or more cycles during Li-ion battery operation.

	Applicant presents arguments in favor of said amendments versus the prior art of record.

	Regarding independent Claim 1, Applicant alleges that the amount of silicon inserted into the pores of Park’s carbonaceous material under the conditions outlined in Park’s Examples 1-4 is “low” (i.e. below 15 wt% of the composite particle) (Pages 9-10 of 06/28/22 Remarks). Applicant argues that such a conclusion is corroborated by Table 1 where the silicon content of Park’s composite particle can be inferred from the 1st cycle discharge capacities (Pages 9-10 of 06/28/22 Remarks). With respect to Guo, Applicant argues that because the structure of Guo’s silicon/carbon nanocomposite is fundamentally different from that of Park’s composite particle, the silicon content range characteristics disclosed by Guo are neither relevant nor applicable to Park’s composite particle (Pages 10-11 of 06/28/22 Remarks).
	Regarding dependent Claim 21, Applicant argues that the composite particle now requires that the composite particle has a BET specific surface area within the instantly claimed range (Pages 11-12 of 06/28/22 Remarks, Pages 7-8 of 07/01/22 Remarks). Applicant argues that because Sudo’s carbon material is not a composite material that includes pores and/or Si therein, specific surface area characteristics disclosed by Sudo are neither relevant nor applicable to at least the composite particle of Park (Page 12 of 06/28/22 Remarks, Page 8 of 07/01/22 Remarks).
	Regarding dependent Claim 24, Applicant argues that individually, neither Park nor Zhang nor Guo explicitly teaches the instantly claimed reversible lithiation capacity being exhibited after 20 or more cycles during Li-ion battery operation (Page 12 of 06/28/22 Remarks). Accordingly, Applicant argues that Park, Zhang, and Guo, alone or in combination with one another, fails to disclose a particle exhibiting the instantly claimed performance characteristics (Page 13 of 06/28/22 Remarks).

	While Applicant’s arguments are acknowledged, they are found to be moot in view of the new grounds of rejection, presented below.

Claim Objections

Claim 17 is objected to because of the following informalities: Claim 17 is missing a “.” at the end of the Claim. Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 5 recites the limitation (emphasis added) "wherein the one or more of the plurality of silicon nanoparticles." There is insufficient antecedent basis for this limitation in the claim. Proper clarification is required (it is suggested, for example, that the emphasized word “the” simply be omitted).

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 21-25, 28-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park et al. (WO 2006/071076), and further in view of Zhang et al. (US 2008/0038638) and Umeno et al. (US 2002/0086211).

Regarding Claims 1-7, 23, Park teaches a carbonaceous powder comprising a composite particle (“composite particle”) for use as a negative electrode active material in a negative electrode of a lithium secondary battery (Abstract, Field of Invention). As illustrated in Figure 2C (i.e. the 4th illustration from the left), Park teaches that the composite particle comprises a spherule, wherein the spherule comprises a random agglomeration of carbon flakes (e.g. random agglomeration of graphite flakes) which form a matrix having a three-dimensional structure comprising pores (“an electrically-conductive matrix having a three-dimensional structure comprising pores,” wherein the “electrically-conductive matrix comprises carbon,” wherein the “electrically-conductive matrix comprises amorphous carbon or graphitic carbon”), wherein a plurality of discrete and nonporous particles of a metallic, non-carbon material are deposited on the surfaces of each carbon flake such that the plurality of discrete particles are at least partially disposed within the matrix (Page 4 lines 8-9, Page 4 lines 23-30, Page 5 line 32 to Page 6 line 3). Park teaches, in particular, that the plurality of discrete and nonporous particles deposited on the surfaces of each carbon flake are discrete particles of silicon (Page 4 line 31 to Page 5 line 3). Park teaches that the plurality of discrete particles of silicon are deposited, via chemical vapor deposition (CVD) at an elevated temperature, from a material comprising silicon and hydrogen, and in particular, from silicon hydride (SiH4) (Page 6 lines 17-22). 
Park does not explicitly teach that the plurality of discrete particles of silicon are silicon nanoparticles.
However, Zhang teaches an anode material for a lithium ion battery (Abstract, [0001]). As illustrated in Figure 1, Zhang teaches that the anode material comprises a porous composite particle (180) which comprises a plurality of discrete active material particles (11) therein, wherein the discrete active material particles are disposed within expansion accommodation pores (14) which define a pore volume within the porous composite particle ([0012]-[0013]). Zhang teaches that the discrete active material particles are silicon particles ([0012]). Zhang teaches that the discrete active material particles exhibit volumetric expansion as a result of lithiation, wherein said volumetric expansion is proportional to the cubed radius of a given particle ([0014]). Accordingly, Zhang teaches that the discrete active material particles (i.e. discrete silicon particles) are formed as nanoparticles having an average diameter of 5-500 nm, given that such nanosized particles help minimize overall volumetric expansion ([0014]-[0015]).
Therefore, it would have been obvious that one of ordinary skill in the art at the time of the invention would ensure that the plurality of discrete particles of silicon of Park are discrete silicon nanoparticles (“a plurality of silicon nanoparticles at least partially disposed within the electrically-conductive matrix”), as taught by Zhang, given that such nanosized particles would help minimize overall volumetric expansion upon lithiation.
Park, as modified by Zhang, does not explicitly teach that the pores comprise pores with widths in accordance with the instantly claimed range such that the pores define a pore volume that is different from a volume that is occupied by the plurality of discrete nanoparticles.
However, Zhang teaches an anode material for a lithium ion battery (Abstract, [0001]). As illustrated in Figure 1, Zhang teaches that the anode material comprises a porous composite particle (180) which comprises a plurality of discrete active material particles (11) therein, wherein the discrete active material particles are disposed within expansion accommodation pores (14) which define a pore volume within the porous composite particle ([0012]-[0013]). Zhang teaches that the discrete active material particles are silicon particles ([0012]). Zhang teaches that the discrete active material particles exhibit volumetric expansion as a result of lithiation, wherein said volumetric expansion is proportional to the cubed radius of a given particle ([0014]). As illustrated in Figure 1, Zhang teaches that the expansion accommodation pores preferably have sizes between 10 and 100 nm such that the pore volume defined by the expansion accommodation pores is different from a volume occupied by the plurality of discrete active material particles. Accordingly, Zhang teaches that the structure of the expansion accommodation pores allows for the accommodation of the volumetric expansion of the discrete active particles during electrochemical cycling, thereby helping suppress decreases in battery capacity ([0004], [0006]).
Therefore, it would have been obvious that one of ordinary skill in the art at the time of the invention would construct the composite particle of Park, as modified by Zhang, so that the pores have sizes between 10 and 100 nm (“the pores comprise pores with widths in a range of 1 nm to 100 nm”) such that the volume defined by the pores is different from a volume occupied by the plurality of discrete silicon nanoparticles, as taught by Zhang, given that such a modification would allow the pores to function as expansion accommodation pores which can accommodate the volumetric expansion of the plurality of discrete nanoparticles during electrochemical cycling, thereby helping suppress decreases in battery capacity. It is noted that in the case where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art,” a prima facie case of obviousness exists (See MPEP 2144.05 (I)).
	Park, as modified by Zhang, does not explicitly teach that a content of silicon in the composite particle is in accordance with the instantly claimed range.
	However, Umeno teaches a composite material for use as an anode active material in the anode of a lithium secondary battery (Abstract, [0002]). As illustrated in Figure 7, Umeno teaches that the composite material comprises a porous silicon-carbon composite particle (110) comprising internal silicon particles (2) bonded to carbon-containing particles (4) ([0054]-[0057]). Umeno teaches that in order to increase both internal surface area characteristics of the silicon-carbon composite particle and the extent to which electrochemical interactions between silicon and lithium take place during battery operation, the silicon-composite particle preferably comprises 40-90 mass% (i.e. 40-90 wt%) of silicon particles therein ([0060]).
	Therefore, it would have been obvious that one of ordinary skill in the art at the time of the invention would ensure that the composite particle of Park, as modified by Zhang, comprises 40-90 wt% of silicon therein (“a content of silicon in the composite particle is in a range of 15 wt % to 90 wt %”), given that such a silicon content would help increase both internal surface area characteristics of the composite particle and the extend to which electrochemical interactions between silicon and lithium take plate during battery operation, as taught by Umeno.
	
Regarding Claim 8, Park, as modified by Zhang and Umeno, teaches the instantly claimed invention of Claim 1, as previously described.
As illustrated Figure 2C of Park, the plurality of discrete silicon nanoparticles are spherical.

Regarding Claim 21, Park, as modified by Zhang and Umeno, teaches the instantly claimed invention of Claim 1, as previously described.
Park, as modified by Zhang and Umeno, does not explicitly teach that the composite particle exhibits a BET specific surface area in accordance with the instantly claimed range.
However, it is first noted that Park teaches that the composite particle may be further coated with a carbonaceous coating layer (e.g. to improves the surface properties of the composite particle) (Page 7 lines 6-16).
Furthermore, Umeno teaches a composite material for use as an anode active material in the anode of a lithium secondary battery (Abstract, [0002]). As illustrated in Figure 7, Umeno teaches that the composite material comprises a porous silicon-carbon composite particle (110) comprising internal silicon particles (2) bonded to carbon-containing particles (4) ([0054]-[0057]). Umeno teaches that the composite material is further coated with a carbonaceous covering layer such that the composite material exhibits a BET specific surface area of 5 m2/g or less ([0082], [0085], [0116]-[0117]). Umeno teaches that the carbonaceous covering layer provides a restrictive force against volumetric expansion of silicon during lithiation, thereby helping suppress destruction of the anode ([0083]).
Therefore, it would have been obvious that one of ordinary skill in the art at the time of the invention would coat the composite particle of Park, a modified by Zhang and Umeno, with a carbonaceous coating layer such that the composite particle exhibits a BET specific surface area of 5 m2/g or less, as taught by Umeno (“wherein the composite particle has a Brunauer-Emmett-Teller (BET) specific surface area that is less than or equal to 24 m2/g”), given not only because Park already teaches that the composite particle may be further coated with a carbonaceous coating layer to improve surface properties of the composite particle, but also because such a carbonaceous coating layer in particular would provide a restrictive force against volumetric expansion of silicon during lithiation, thereby helping suppress destruction of the negative electrode. It is noted that in the case where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art,” a prima facie case of obviousness exists (See MPEP 2144.05 (I)).

Regarding Claim 22, Park, as modified by Zhang and Umeno, teaches the instantly claimed invention of Claim 1, as previously described.
Park, as modified by Zhang and Umeno, does not explicitly teach that the total pore volume of the composite particle is less than about 20 times the volume occupied by the plurality of discrete silicon nanoparticles.
However, Zhang teaches an anode material for a lithium ion battery (Abstract, [0001]). As illustrated in Figure 1, Zhang teaches that the anode material comprises a porous composite particle (180) which comprises a plurality of discrete active material particles (11) therein, wherein the discrete active material particles are disposed within expansion accommodation pores (14) which define a pore volume within the porous composite particle ([0012]-[0013]). Zhang teaches that the discrete active material particles are silicon particles ([0012]). Zhang teaches that the discrete active material particles exhibit volumetric expansion as a result of lithiation (e.g. two to five times their size as compared to the unlithiated state), wherein said volumetric expansion is proportional to the cubed radius of a given particle ([0013]-[0014]). As illustrated in Figure 1, the plurality of discrete active material particles are sized such that the pore volume defined by the expansion accommodation pores is greater (and therefore different) from a volume occupied by the plurality of discrete active material particles. Zhang teaches that the structure of the expansion accommodation pores allows for the accommodation of the volumetric expansion of the discrete active particles during electrochemical cycling, thereby helping suppress decreases in battery capacity ([0004], [0006]). Accordingly, Zhang teaches that it is preferable for the dimensions (and therefore, implicitly, the volume) of the overall expansion accommodation pores to be set in specific relation (e.g. multiple size larger) to the dimensions of the plurality of discrete active material particles ([0015]-[0016]). 
Therefore, it would have been obvious, through routine experimentation with a reasonable expectation of success, that one of ordinary skill in the art at the time of the invention would optimize the total pore volume of the composite particle of Park, as modified by Zhang and Umeno, in specific relation to the dimensions of the plurality of plurality of discrete silicon nanoparticles (for example, to a value in accordance with the instantly claimed range), given that such optimization would ensure that the pores of the composite particle sufficiently accommodate the volumetric expansion of the plurality of discrete silicon nanoparticles, thereby allowing for controlled suppression of battery capacity decreases, as taught by Zhang. 

Regarding Claim 24, Park, as modified by Zhang and Umeno, teaches the instantly claimed invention of Claim 1, as previously described.
Park, as modified by Zhang and Umeno, does not explicitly teach that the composite particle exhibits a reversible lithiation capacity within the instantly claimed range during Li-ion battery operation.
However, and as previously described, the composite particle of Park, as modified by Zhang and Umeno, comprises all of the instantly claimed and positively recited structural components of the instantly claimed composite particle (See Claim 1).
Therefore, it would have been obvious that one of ordinary skill in the art at the time of the invention would recognize, or otherwise expect, that the composite particle of Park, as modified by Zhang and Umeno would exhibit a reversible lithiation capacity in accordance with the instantly claimed range after 20 or more cycles during Li-ion battery operation based on the constructional similarity between the composite particle of Park, as modified by Zhang and Umeno, and the instantly claimed composite particle. It is noted that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. (See MPEP 2112.01) and In re Best, 562 F.2d 1252, 1255,195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990). Furthermore, regarding composition claims, if the composition is the same, it must have the same properties (See MPEP 2112.01, II).
Applicant is welcome, however, to provide specific arguments/evidence as to why the composite particle of Park, as modified by Zhang and Umeno, does not or cannot exhibit a reversible lithiation capacity in accordance with the instantly claimed range after 20 or more cycles during Li-ion battery operation (as opposed to why, individually, said prior art references fail to disclose the instantly claimed reversible lithiation capacity characteristics).

Regarding Claims 25, 28-29, Park, as modified by Zhang and Umeno, teaches the instantly claimed invention, as previously described.
Furthermore, Park teaches a composition comprising a plurality of the composite particles (See Claim 1) (“a battery electrode composition”) (Page 11 lines 3-20). Park teaches that the composition further comprises Super P Black as a conductive material (“an electrically conductive additive,” and further “the electrically conductive additive comprises carbon,” and further “the carbon comprises carbon black”), and a polymeric binder (Page 11 lines 3-20). 

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park et al. (WO 2006/071076), and further in view of Zhang et al. (US 2008/0038638) and Umeno et al. (US 2002/0086211) and Fukui et al. (US 2009/0087731).

Regarding Claim 9, Park, as modified by Zhang and Umeno, teaches the instantly claimed invention of Claim 1, as previously described.
Park, as modified by Zhang and Umeno, does not explicitly teach that one or more of the plurality of discrete silicon nanoparticles are doped with one or more of the instantly claimed elements.
However, Fukui teaches a lithium secondary battery comprising a negative electrode, wherein the negative electrode comprises silicon particles (Abstract, [0002]). Fukui teaches that it is preferable for the silicon particles to include an impurity therein, wherein the impurity is preferably phosphorous or boron ([0060]-[0062]). Fukui teaches that such an impurity improves the electron conductivity of the silicon particles, thereby improving overall uniformity of the electrode reaction ([0061]). Fukui teaches that a phosphorous or boron impurity may be introduced by adding phosphine (in the case of phosphorous) or diborane (in the case of boron) in an appropriate amount to a silane (e.g. silicon hydride) that is a source of silicon ([0058], [0062]).
Therefore, it would have been obvious that one of ordinary skill in the art at the time of the invention dope one or more of the plurality of discrete silicon nanoparticles of Park, as modified by Zhang and Umeno, with an impurity such as phosphorous or boron, as taught by Fukui, given that such an impurity would improve electron conductivity of the composite particles, thereby improving overall uniformity of the electrode reaction.

Claims 10-12, 16-17, 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park et al. (WO 2006/071076), and further in view of Zhang et al. (US 2008/0038638) and Umeno et al. (US 2002/0086211) and Wu et al. (US 2006/0147797).

Regarding Claims 10-11, 16-17, Park, as modified by Zhang and Umeno, teaches the instantly claimed invention of Claim 1, as previously described.
Park, as modified by Zhang and Umeno, does not explicitly teach that the composite particle is at least partially coated with the instantly claimed li-ion permeable material to inhibit access of electrolyte solvent, wherein said material encases an outer surface of the composite particle, wherein said material comprises a metal oxide, and wherein the metal oxide comprises at least one of the instantly claimed metals.
However, Wu teaches an anode material of a lithium secondary battery (Abstract). As illustrated in Figure 1, Wu teaches that the anode material comprises an active material particle (i.e. silicon) which is coated with a coating layer (14) which fully encases the outer surface of the active material particle ([0027]). Wu teaches that the coating layer contains at least one metal oxide, wherein the metal oxide is, TiO2 ([0027], [0033]-[0034]). Park teaches that such a metal oxide coating layer acts as an artificial solid electrolyte interface and a lithium channel for improving uniformity of lithium distribution ([0009]).
Therefore, it would have been obvious that one of ordinary skill in the art at the time of the invention would fully encase the outer surface of the composite particle of Park, as modified by Zhang and Umeno, with a TiO2 coating layer (“li-ion permeable material to inhibit access of electrolyte solvent”), as taught by Wu, given that such a coating layer would act as an artificial solid electrolyte interface and a lithium channel for improving uniformity of lithium distribution.

Regarding Claims 10-12, 20, Park, as modified by Zhang and Umeno, teaches the instantly claimed invention of Claim 1, as previously described.
Park, as modified by Zhang and Umeno, does not explicitly teach that the composite particle is at least partially coated with the instantly claimed li-ion permeable material to inhibit access of electrolyte solvent, wherein said material encases an outer surface of the composite particle, wherein said material comprises, wherein said material comprises carbon, and wherein said material comprises two or more layers with distinct compositions and/or properties.
However, Wu teaches an anode material of a lithium secondary battery (Abstract). As illustrated in Figure 1, Wu teaches that the anode material comprises an active material particle (i.e. silicon) which is coated with a coating layer (14) which fully encases the outer surface of the active material particle ([0027]). Wu teaches that the coating layer comprises at least one metal oxide (i.e. TiO2, ZrO2), and may further comprise carbon therein ([0027]-[0028]). More specifically, Wu teaches that the coating layer is formed of multiple coating layers, wherein said multiple coating layers include metal oxide layers comprising said metal oxides in combination with carbon layers comprising said carbon ([0027]-[0028], [0037]). Park teaches that such a coating layer acts as an artificial solid electrolyte interface and a lithium channel for improving uniformity of lithium distribution ([0009]).
Therefore, it would have been obvious that one of ordinary skill in the art at the time of the invention would fully encase the outer surface of the composite particle of Park, as modified by Zhang and Umeno, with a coating layer comprising multiple coating layers therein including TiO2 and/or ZrO2 layers in combination with carbon layers (“li-ion permeable material to inhibit access of electrolyte solvent”), as taught by Wu, given that such a coating layer would act as an artificial solid electrolyte interface and a lithium channel for improving uniformity of lithium distribution.

Claims 13-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park et al. (WO 2006/071076), and further in view of Zhang et al. (US 2008/0038638) and Umeno et al. (US 2002/0086211) and Wu et al. (US 2006/0147797) and Honorato et al. (“Fluidized bed chemical vapor deposition of pyrolytic carbon – I. Effect of deposition conditions on microstructure”).

Regarding Claims 13-15, Park, as modified by Zhang and Umeno and Wu, teaches the instantly claimed invention of Claim 12, as previously described.
Park, as modified by Zhang and Umeno and Wu, does not explicitly teach that the carbon layers comprise CVD-deposited carbon formed by decomposition of a hydrocarbon precursor comprising propylene.
However, Honorato teaches the effects of deposition temperature and precursor concentration on the microstructure of CVD-deposited carbon formed by decomposition of a gaseous hydrocarbon precursor (Abstract, Introduction). In particular, Honorato teaches that said gaseous hydrocarbon precursor comprises a mixture of acetylene and propylene gas (Abstract, Introduction, Experimental). Honorato teaches, at a minimum, that CVD-deposited carbon formed by decomposition of said a mixture of acetylene and propylene gas exhibits higher coating rate, density, and texture characteristics (Conclusion).
Therefore, it would have been obvious that one of ordinary skill in the art at the time of the invention would form the carbon layers of Park, as modified by Zhang and Umeno, as CVD-deposited carbon layers formed by decomposition of a precursor mixture of acetylene and propylene gas (“CVD-deposited carbon”), as taught by Honorato, given that CVD-deposited carbon formed by decomposition of a precursor mixture of acetylene and propylene gas exhibits higher coating rate, density, and texture characteristics.

Claims 10-11, 18-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park et al. (WO 2006/071076), and further in view of Zhang et al. (US 2008/0038638) and Umeno et al. (US 2002/0086211) and Kim et al. (WO 2009/014399, using the English equivalent US 2011/0129729 for citation purposes).

Regarding Claims 10-11, 18-19, Park, as modified by Zhang and Umeno, teaches the instantly claimed invention of Claim 1, as previously described.
Park, as modified by Zhang and Umeno, does not explicitly teach that the composite particle is at least partially coated with the instantly claimed li-ion permeable material to inhibit access of electrolyte solvent, wherein said material encases an outer surface of the composite particle, wherein said material comprises a polymer, and wherein the polymer comprises at least one of the instantly claimed polymers.
However, Kim teaches a negative electrode active material for a battery (Abstract, [0001] ([0033]-[0035]). Kim teaches that the active material comprises a core formed from, for example, a combination of silicon and carbon, or a composite thereof ([0032]-[0035]). Kim teaches that the core is encased in a shell, wherein the shell comprises a polymer ([0014], [0018]). Kim teaches that the polymer is, for example, polyethylene glycol or polyethylene oxide ([0030]). Kim teaches that the shell not only protects the core while facilitating the transfer of lithium ions, but also suppresses direct contact between the core and an electrolyte ([0024]-[0025]).
Therefore, it would have been obvious that one of ordinary skill in the art at the time of the invention would fully encase the outer surface of the composite particle of Park, as modified by Zhang and Umeno, with a polyethylene glycol or polyethylene oxide polymer shell (“li-ion permeable material to inhibit access of electrolyte solvent”), as taught by Kim, given that such a shell would not only protect composite particle while facilitating the transfer of lithium ions, but also suppress direct contact between the composite particle  and an electrolyte.

Claims 26-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park et al. (WO 2006/071076), and further in view of Zhang et al. (US 2008/0038638) and Umeno et al. (US 2002/0086211) and Nagasaki et al. (US 2007/0218362).

	Regarding Claims 26-27, Park, as modified by Zhang and Umeno, teaches the instantly claimed invention of Claim 25, as previously described.
	Park, as modified by Zhang and Umeno, does not explicitly teach that the polymeric binder comprises an acrylic polymer, wherein the acrylic polymer comprises a polyacrylic acid.
	However, Nagasaki teaches a lithium ion secondary battery (Abstract, [0001]). Nagasaki teaches that the battery comprises a negative electrode comprising a negative electrode active material ([0056]). Nagasaki teaches that the negative electrode active material comprises, for example, silicon or a silicon-containing composite material ([0056]). Nagasaki teaches that the negative electrode comprises a binder therein ([0057]). Nagasaki teaches that the binder is, for example, an acrylic acid modified SBR copolymer ([0058]). Nagasaki teaches that such a rubber based binder is preferable from the viewpoint of the capability of exhibiting binding property in a small amount ([0058]).
	Therefore, it would have been obvious that one of ordinary skill in the art at the time of the invention would use an acrylic acid modified SBR copolymer, as taught by Nagasaki, as the polymeric binder of Park, as modified by Zhang and Umeno (“the acrylic polymer comprises a polyacrylic acid”), given that such a binder is capable of exhibiting binding property even when present in a small amount.

Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park et al. (WO 2006/071076), and further in view of Zhang et al. (US 2008/0038638) and Umeno et al. (US 2002/0086211) and Fujikawa et al. (US 2006/0199294).

Regarding Claim 30, Park, as modified by Zhang and Umeno, teaches the instantly claimed invention of Claim 25, as previously described.
Furthermore, Park teaches a lithium ion battery (“a Li-ion battery”) (Page 11 lines 3-20). Park teaches that the lithium ion battery further comprises a copper foil current collector (“a current collector comprising Cu”), a negative electrode formed on the copper foil current collector and comprising the composition therein (“an anode formed on the current collector and comprising the battery electrode composition of claim 25”), a lithium electrode (“cathode”), and an electrolyte interposed between the negative electrode and the lithium electrode (Page 11 lines 3-20). Park teaches that the electrolyte comprises LiPF6 salt and a solvent composition (Page 11 lines 3-20).
Park, as modified by Zhang, does not explicitly teach that the solvent composition comprises vinylene carbonate.
However, Fujikawa teaches a lithium secondary battery (Abstract, [0001]). Fujikawa teaches that the battery comprises an electrolyte, wherein the electrolyte comprises a lithium salt and a solvent composition ([0079]-[0081]). Fujikawa teaches that the solvent composition further comprises an additive therein such as vinylene carbonate ([0082]). Fujikawa teaches that the additive helps enhance safety during a time of overcharge ([0082]).
Therefore, it would have been obvious that one of ordinary skill in the art at the time of the invention would further include vinylene carbonate, as taught by Fujikawa, as an additive in the electrolyte solvent composition of Park, as modified by Zhang and Umeno, given that such an additive would help enhance safety during a time of overcharge.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595. The examiner can normally be reached 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729